     Case 1:20-cv-00517-DNH-ATB Document 8 Filed 06/05/20 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

DASHON HINES,

                                   Plaintiff,
          -v-                                        1:20-CV-517
                                                     (DNH/ATB)


NEW YORK STATE DEPARTMENT OF
LABOR STAFF,


                                   Defendant.

--------------------------------

APPEARANCES:

DASHON HINES
Plaintiff pro se
1629 Elmwood Avenue
Apartment # 14
Buffalo, NY 14207

DAVID N. HURD
United States District Judge


                                    DECISION and ORDER

          Pro se plaintiff Dashon Hines brought this alleged civil rights action on May 7, 2020.

On May 18, 2020, the Honorable Andrew T. Baxter, United States Magistrate Judge advised

by Order and Report-Recommendation that plaintiff's complaint be dismissed without

prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), but that he be

given thirty (30) days within which to amend his complaint. On May 20, 2020, this Court

received from plaintiff a form civil rights complaint dated and signed May 6, 2020, which was

docketed as an amended complaint. ECF No. 4. Plaintiff thereafter filed an amended
      Case 1:20-cv-00517-DNH-ATB Document 8 Filed 06/05/20 Page 2 of 4




motion for leave to proceed in forma pauperis, ECF No. 5, and objections to the Order and

Report-Recommendation, ECF No. 6. 1

             Based upon a de novo review of the portions2 of the Order and Report-

Recommendation to which plaintiff objected, the Order and Report-Recommendation is

accepted and adopted in all respects. See 28 U.S.C. § 636(b)(1).

             A review of plaintiff's amended complaint and accompanying submissions pursuant

to 28 U.S.C. § 1915(e) affirms that his claim, on these facts, is not viable. The amended

complaint differs from the original pleading in that it states "ON MAY 6, 2020, THE NEW

YORK STATE DEPARTMENT OF LABOR STAFF ISSUED AN UNEMPLOYMENT BENEFIT

TOTAL OF $5,174.00." Am. Compl. ¶¶ 4, 5. The amended complaint includes exhibits

showing the New York State Department of Labor did in fact grant unemployment benefits to

plaintiff.

             With his amended complaint, plaintiff has also included copies of decisions in four

different civil actions filed within this District, in this year alone, but provides no explanation

for their relevance. See Hines v. IRS, No. 5:20-CV-469; Hines v. TopShelf Mgmt., No.

5:20-CV-505; Hines v. N.Y.S. Office of Temp. & Disability Assistance Staff, No. 1:20-CV-506;




             1
              It is also noted that on June 4, 2020, plaintiff emailed five attachments to the Northern District
   of New York's Jury Administration Office email address, Jury@nynd.uscourts.gov. Plaintiff is reminded
   that in accordance with the Federal Rules of Civil Procedure, N.D.N.Y. Local Rule 5.1, and the N.D.N.Y.
   Pro Se Handbook, Chapter VI, C, pro se litigants must either deliver documents to the Clerk of the Court
   in person, or send documents in the mail. Filings are not accepted by email.
             2
           According to plaintiff's submission, he objects to "The ENTIRE Report and Recommendation."
   ECF No. 6 (emphasis in original).

                                                      -2-
     Case 1:20-cv-00517-DNH-ATB Document 8 Filed 06/05/20 Page 3 of 4




Hines v. Bryant & Stratton Coll., No. 5:20-CV-507. Each of those cases have been

transferred to the Western District of New York.3

          As Judge Baxter opined in his Order and Report-Recommendation, "[a]s it is

written, plaintiff's complaint does not state a claim and borders on the frivolous." ECF No. 3,

8. The amended complaint is no different. If anything, it is even more confusing because

plaintiff acknowledges that defendant did, in fact, issue him unemployment benefits, the very

failure of which plaintiff complained of in his initial complaint. In his objections, plaintiff

confirms that defendant granted his claim for unemployment benefits but asserts that they

have not been issued to his bank of choice. He again claims unreasonable delay in the

issuance of benefits, but his own documentation shows that benefits were granted to him on

May 6, 2020, effective as of March 9, 2020. Plaintiff does not allege that he made any

further attempts to contact defendant regarding the bank deposit issue, and he has not

shown an "unreasonable delay" sufficient to state a due process claim. See, e.g., David v.

Comm'r of Labor, No. 91 Civ. 7987, 1992 WL 25200 (S.D.N.Y. Jan. 31, 1992).

          Generally, when the court dismisses a pro se complaint sua sponte, the court

should afford the plaintiff the opportunity to amend at least once, however, leave to

re-plead may be denied where any amendment would be futile. Ruffolo v. Oppenheimer

& Co., 987 F.2d 129, 131 (2d Cir. 1993). Futility is present when the problem with

plaintiff's causes of action is substantive such that better pleading will not cure it. Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (citation omitted). Plaintiff's amended complaint



          3
            Though not included in his submissions, plaintiff recently filed an additional civil action, which
  was also transferred to the Western District of New York. See Hines v. Erie County Dep't of Soc. Servs.,
  No.1:20-CV-536.

                                                     -3-
     Case 1:20-cv-00517-DNH-ATB Document 8 Filed 06/05/20 Page 4 of 4




fails to cure the deficiencies in his initial complaint identified by Judge Baxter. Based on

plaintiff's submissions, the court is doubtful that he can amend his complaint to state a claim,

and he has already been permitted an opportunity to do so once. Accordingly, plaintiff's

amended complaint will be dismissed, without prejudice, and without the opportunity for

amendment.

          There is no need to consider plaintiff's amended motion for leave to proceed in

forma pauperis and that motion will be denied as moot.

          Therefore, it is

          ORDERED that

          1. Plaintiff's amended complaint, ECF No. 4, is DISMISSED in its entirety without

prejudice and without the opportunity for amendment;

          2. Plaintiff's amended motion for leave to proceed in forma pauperis, ECF No. 5, is

DENIED as moot; and

          3. The Clerk is directed to enter judgment accordingly and close the file.

          IT IS SO ORDERED.




Dated: June 5, 2020,
       Utica, New York.




                                               -4-
